Citation Nr: 0526160	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-02 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether a substantive appeal was timely filed as to an 
adverse rating determination dated April 19, 2002.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from April 1954 to 
April 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 9, 2003 determination of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that the veteran's 
substantive appeal was not timely filed to an April 19, 2002 
adverse rating decision issued by the RO on April 22, 2002.   


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  In an April 2002 rating decision, the RO determined that 
new and material evidence sufficient to reopen the veteran's 
claims for service connection for a nervous condition, 
diverticulosis, and hepatitis had not been received.  

3.  In a letter dated April 22, 2002, the RO notified the 
veteran of the April 2002 rating decision, determining that 
new and material evidence sufficient to reopen the veteran's 
claims for service connection for a nervous condition, 
diverticulosis, and hepatitis had not been received, and 
advised him of his appellate rights.  

4.  Notice of disagreement (NOD) was received by VA on 
May 15, 2002 and the RO issued a statement of the case (SOC) 
on December 17, 2002.  

5.  The veteran's statement in lieu of a VA Form 9, 
substantive appeal, was postmarked April 24, 2003.  




CONCLUSION OF LAW

A statement in lieu of VA Form 9 postmarked April 24, 2003 
was not timely filed.  38 U.S.C.A. § 7105(a), (d)(3) (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.305 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005), was enacted and became effective.  This law 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  VA also revised the 
regulations effective November 9, 2000.  See 66 Fed. Reg. at 
45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  In this case, however, the 
question presented is, by definition, a legal one, and as 
such it is governed not by the facts presented but by the 
controlling laws and regulations.  Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).  The facts surrounding the issue of 
the timeliness of the veteran's substantive appeal are 
undisputed.  Because the governing legal authority, and not 
the evidence, is dispositive of this matter, the VCAA and its 
implementing regulations are not applicable to the timeliness 
question.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see also VAOPGCPREC 5-2004.  

Appellate review is initiated by an NOD and completed by 
receipt of a timely substantive appeal after an SOC has been 
furnished.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2004).  An NOD or substantive appeal must be filed 
with the VA office from which the veteran received notice of 
the determination being appealed unless notice has been 
received that the applicable VA records have been transferred 
to another VA office.  38 C.F.R. § 20.300 (2004).

A substantive appeal is timely if it is received within one 
year of the date the veteran was notified of the denial of 
the claim, or within 60 days after the SOC was issued, 
whichever period is later.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b) (2004).  The 60-day period may be 
extended for a reasonable period, on request, for good cause 
shown.  38 U.S.C.A. § 7105(d)(3).  Regulations further 
specify that a request for such an extension must be in 
writing and must be made prior to expiration of the time 
limit for filing.  38 C.F.R. § 20.303 (2004).  

In this case, the RO determined in April 2002, that new and 
material evidence sufficient to reopen the veteran's claims 
for service connection for a nervous condition, 
diverticulosis, and hepatitis had not been submitted.  The 
veteran was notified by letter dated April 22, 2002, and was 
told what to do if he disagreed with the decision.  He filed 
an NOD, which was received by the RO on May 15, 2002.  On 
December 17, 2002, the RO issued an SOC in connection with 
the veteran's claims.  The veteran was instructed as to what 
was necessary in order to appeal the issues at hand.  
Specifically, he was provided a VA Form 9, substantive 
appeal, and also told what to do if he needed more time.  A 
letter accepted in lieu of the VA Form 9 was received on 
May 8, 2003.  The postmark on the envelope of that letter was 
April 24, 2003.  

When the rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by VA.  In calculating this 5-day period, Saturdays, Sundays, 
and legal holidays will be excluded.  38 C.F.R. § 20.305 
(2004).  

The veteran's letter, accepted in lieu of his later filed VA 
Form 9, was postmarked April 24, 2003.  This letter, in order 
to be timely filed, should have been postmarked by April 22, 
2003.  The veteran should have appealed the decision by that 
time or a request for an extension could have been made for 
good cause.  See 38 C.F.R. § 20.303.  This did not occur.  
Accordingly, it may not be concluded the veteran timely 
appealed the determination that new and material evidence 
sufficient to reopen his claims for service connection for a 
nervous condition, diverticulosis, and hepatitis have not 
been received.  This deprives the Board of jurisdiction over 
that determination and therefore the appeal must be 
dismissed.  


ORDER

As the veteran did not file a timely substantive appeal with 
respect to the April 2002 determination that new and material 
evidence sufficient to reopen his claims for service 
connection for a nervous condition, diverticulosis, and 
hepatitis have not been received, that appeal is dismissed.  



	                        
____________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


